Exhibit 10.5











































OPERATING AGREEMENT




FOR




ecoMates, LLC

A NEVADA LIMITED LIABILITY COMPANY























































THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR REGISTERED NOR QUALIFIED UNDER ANY STATE SECURITIES
LAWS.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT
REQUIRED.  ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS AGREEMENT IS
FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH
HEREIN.






































--------------------------------------------------------------------------------







OPERATING AGREEMENT

FOR

ecoMates, LLC

A NEVADA LIMITED LIABILITY COMPANY




THIS OPERATING AGREEMENT (the “Agreement”) is made and entered into as of the
___th day of March, 2009 by ecoMates, LLC, (the “Company”) a Nevada limited
liability company and Ethos Environmental, Inc. (referred to herein as the
“Member(s)”).




RECITALS




WHEREAS, the Member desires to form a limited liability company pursuant to the
laws of the State of Nevada; and




WHEREAS, the Member desires to adopt this Agreement to govern the formation and
operation of the limited liability company;




NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Member agrees as follows:




ARTICLE 1."




DEFINITIONS




When used in this Agreement, the following terms shall have the meanings set
forth below (all terms used in this Agreement that are not defined in this
Article I shall have the meanings set forth elsewhere in this Agreement):




1.1

“Act” shall mean the Chapter 86 of the Nevada Revised Statutes, Sections 86.010
through 86.590, as the same may be amended from time to time.

1.2

“Affiliate” of a Member or Manager shall mean any Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with a Member or Manager, as applicable.  The term
“control,” as used in the immediately preceding sentence, shall mean with
respect to a corporation or limited liability company the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting rights
attributable to the controlled corporation or limited liability company, and,
with respect to any individual, partnership, trust, other entity or association,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled entity.

1.3

“Agreement” shall mean this Operating Agreement, as originally executed and as
amended from time to time.  

1.4

“Articles” shall mean the Articles of Organization for the Company originally
filed with the Nevada Secretary of State and as amended from time to time.

1.5

“Bankruptcy” shall mean:  (a) the filing of an application by a Member for, or
his or her consent to, the appointment of a trustee, receiver, or custodian of
his or her other assets; (b) the entry of an order for relief with respect to a
Member in proceedings under the United States Bankruptcy Code, as amended or
superseded from time to time; (c) the making by a Member of a general assignment
for the benefit of creditors; (d) the entry of an order, judgment, or decree by
any court of competent jurisdiction appointing a trustee, receiver, or custodian
of the assets of a Member unless the proceedings and the person appointed are
dismissed within ninety (90) days; or (e) the failure by a Member generally to
pay his or her debts as the debts become due within the meaning of Section
303(h)(1) of the United States Bankruptcy Code, as determined by the Bankruptcy
Court, or the admission in writing of his or her inability to pay his or her
debts as they become due.











--------------------------------------------------------------------------------










1.6

“Capital Account” shall mean with respect to any Member the capital account
which the Company establishes and maintains for such Member.

1.7

“Capital Contribution” shall mean the total amount of cash and fair market value
of property contributed, and/or services rendered or to be rendered, to the
Company by Member.

1.8

“Change of Control Transaction” means: (i) an acquisition by any Person or group
of Persons of, or the entering into of a definitive agreement with the Company
by any Person or group of Persons to acquire, the outstanding equity interests
of the Company in a transaction or series of or transactions, if immediately
thereafter such acquiring Person or group has, or would have, beneficial
ownership of more than 50% of the combined equity interests or voting power of
the Company; or (ii) the execution of a definitive agreement providing for a
tender offer, merger, consolidation or reorganization, or series of such related
transactions, involving the Company, unless both (1) the Member, immediately
after such transaction or transactions, will beneficially own at least 50% of
the combined equity interests or voting power of the Company (or, if the Company
will not be the surviving entity in such merger, consolidation or
reorganization, such surviving entity), and (2) the Company is not subject to an
agreement that contemplates that individuals who are then Managers of the
Company will constitute less than a majority of the Managers of the Company (or
such surviving entity, as the case may be) after the closing of such
transaction.

1.9

 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, the provisions of succeeding law, and to the extent applicable, the
Regulations.

1.10

“Company” shall mean ecoMates LLC, a Nevada limited liability company.

1.11

“Distributable Cash” shall mean the amount of cash which the Manager deems
available for distribution to the Member, taking into account all debts,
liabilities, and obligations of the Company then due, and working capital and
other amounts which the Manager deem necessary for the Company’s business or to
place into reserves for customary and usual expenditures or claims with respect
to such business.

1.12

“Economic Interest” shall mean the right to receive distributions of the
Company’s assets and allocations of income, gain, loss, deduction, credit and
similar items from the Company pursuant to this Agreement and the Act, but shall
not include any other rights of a Member, including, without limitation, the
right to vote or participate in the management of the Company, or except as
provided in the Act, any right to information concerning the business and
affairs of the Company.

1.13

“Effective Date” means the date hereof.

1.14

“Fiscal Year” shall mean the Company’s fiscal year, which shall be December 31.

1.15

 “Manager” shall initially mean Ethos Environmental, Inc., who shall serve as
the Manager.

1.16

“Member” shall mean Ethos Environmental, Inc.

1.17

“Membership Interest” shall mean a Member’s entire interest in the Company
including the Member’s Economic Interest, the right to vote on or participate in
the management, and the right to receive information concerning the business and
affairs, of the Company.

1.18

 “Person” shall mean an individual, partnership, limited partnership, Limited
Liability Company, corporation, trust, estate, association or any other entity.





2




--------------------------------------------------------------------------------







1.19

 “Regulation” shall, unless the context clearly indicates otherwise, mean the
regulations in force as final or temporary that has been issued by the U.S.
Department of Treasury pursuant to its authority under the Code, and any
successor regulations.

1.20

“Tax Matters Partner” (as defined in Code Section 6231) shall be such person as
designated pursuant to Section 8.8.

1.21

“Unrecovered Capital” means the total Capital Contributions made by a Member
(other than Special Contributions), reduced by the total amount distributed to
such Member pursuant to Section 7.1(c).

ARTICLE 2

"ORGANIZATIONAL MATTERS

2.1

Formation.  The Member has formed a Nevada limited liability company under the
laws of the State of Nevada by filing the Articles with the Nevada Secretary of
State and entering into this Agreement.  The rights and liabilities of the
Member shall be determined pursuant to the Act and this Agreement.  To the
extent that the rights or obligations of any Member are different by reason of
any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control.

2.2

Name.  The name of the Company is currently “ecoMates, LLC.”  The business of
the Company may be conducted under that name or, upon compliance with applicable
laws, any other name that the Managers deem appropriate or advisable. The
Managers shall file any fictitious name certificates and similar filings, and
any amendments thereto, that the Managers consider appropriate or advisable.

2.3

Term.   The Company shall continue in existence perpetually, unless sooner
dissolved as provided by this Agreement or required by the Act.

2.4

Office and Agent.  The Company shall continuously maintain an office and
registered agent in the State of Nevada, as required by applicable law. The
registered agent in the State of Nevada shall be Paracorp Incorporated 318 N
Carson Street #208 Carson City, NV 89701, or such other individual or entity as
the Managers may determine.  The Company may also have such offices anywhere
within and without the State of Nevada as the Managers may determine from time
to time or the business of the Company may require.  The registered agent shall
be as stated in the Articles or as otherwise determined by the Manager.

2.5

Purpose and Business of the Company.  The purpose of the Company is to engage in
any lawful activity for which a limited liability company may be organized under
the Act.  Notwithstanding the foregoing, without the consent of the Member, the
Company shall not engage in any business other than the following: The sole and
exclusive right to market Ethos Environmental, Inc. product known as Ethos FR.
Ethos Environmental, Inc. is .  Member #1"the Company’s sole Member and Manager.




ARTICLE 3




"CAPITAL STRUCTURE; CONTRIBUTIONS




3.1

Authorized Membership Interest. The Company shall have one class of Membership
interest which will represent one hundred percent (100.0%) interest in the
Company (the "Membership Interest").   





3




--------------------------------------------------------------------------------










3.2

Capital Contributions of Member.

(a)

Ethos Environmental, Inc.  Ethos Environmental, Inc., the Company’s sole member
and Manager has contributed and assigned to the Company the sole and exclusive
right to directly market Ethos Environmental, Inc. product known as Ethos FR.
 In consideration of the above contributions, Ethos Environmental, Inc., will be
issued a Membership Certificate for 1,000 Membership Units which will currently
represent one hundred percent (100%) of the Membership Interest in the Company.




3.3

Additional Capital Contributions; Capital Call.  Member shall not be required to
make any additional Capital Contributions.  However, if the Manager determine
that additional capital contributions are necessary or appropriate for the
conduct of the Company’s business, including without limitation, expansion or
diversification, then in that event, the Member shall have the opportunity, but
not the obligation, to participate in such additional capital contribu­tions on
a pro rata basis in accordance with their Percentage Interests, in order to
maintain their respective Percentage Interest in the Company.  

3.4

No Interest.  Except as otherwise provided in this Agreement, Member shall not
be entitled to receive any interest on his or her Capital Contributions.

ARTICLE 4"




MEMBER




4.1

Limited Liability.  Except as expressly set forth in this Agreement or required
by law, Member shall not be personally liable for any debt, obligation, or
liability of the Company, whether that liability or obligation arises in
contract, tort, or otherwise.

4.2

Admission of Additional Member.  The Manager may not admit to the Company
additional Member.

4.3

Transactions with the Company.  Subject to any limitations set forth in this
Agreement and with the prior approval of the Manager, Member may lend money to
and transact other business with the Company.  Subject to other applicable law
Member has the same rights and obligations with respect thereto as a Person who
is not a Member.

4.4

Remuneration of Member. Except as otherwise specifically provided in this
Agreement, Member is not entitled to remuneration other than customary Director
fees as established by the Manager and reimbursement of costs associated with
travel and lodging related to Company activities or other activities directly
related to the Business.  

4.5

Meetings of Member.  Meetings of Member may be held at such date, time and place
within or without the State of Nevada as the Managers may fix from time to time,
or if there are two or more Managers and they are unable to agree to such time
and place, a Majority-in-Interest of the Member shall determine the time and
place.  No annual or regular meetings of Member are required.  Meetings may also
be held telephonically to the extent the Managers so direct.  At any Member’
meeting, the Managers shall appoint one Manager who shall preside at the meeting
and a person (who need not be either a Member or a Manager) to act as secretary
of the meeting.  The secretary of the meeting shall prepare minutes of the
meeting, which shall be placed in the minute books of the Company.





4




--------------------------------------------------------------------------------







ARTICLE 5

MANAGEMENT AND GOVERNANCE OF THE COMPANY

5.1

Management.  The business and affairs of the Company shall be vested in the
Manager.  The Manager shall direct, manage and control the business of the
Company to the best of its ability. Except for situations in which the approval
of the Member is expressly required by this Agreement or by applicable law, the
Managers shall have full and complete authority, power and discretion to manage
and control the business, affairs and properties of the Company, to make all
decisions regarding those matters and to perform any and all other acts or
activities customary or incident to the management of the Company's business.  




5.2

Number, Tenure and Qualifications.  There shall initially be one (1) Manager,
  Ethos Environmental, Inc., a Nevada corporation.  The number of Managers of
the Company may be changed by the affirmative vote of Member holding at least
fifty-one percent (51%) of the membership interest entitled to vote.  Manager
shall hold office until his or her successor shall have been elected and
qualified.  Manager need not be a resident of the State of Nevada or a Member of
the Company.




5.3

Powers of Managers.  Without limiting the generality of Article 5.1, the
Managers, acting individually or jointly, shall have power and authority, on
behalf of the Company:




(a)

to acquire property from any person or entity as the Managers may determine.
 The fact that a Manager or a Member is directly or indirectly affiliated or
connected with any such person or entity shall not prohibit the Managers from
dealing with that person or entity;




(b)

to borrow money for the Company from banks, other lending institutions, the
Managers, Member, or affiliates of the Managers or Member on such terms as the
Managers deem appropriate, and in connection therewith, to hypothecate, encumber
and grant security interests in the assets of the Company to secure repayment of
the borrowed sums.  No debt shall be contracted or liability incurred by or on
behalf of the Company except by the Managers, or to the extent permitted under
the Act, by agents or employees of the Company expressly authorized to contract
such debt or incur such liability by the Managers;




(c)

to purchase liability and other insurance to protect the Company's property and
business;




(d)

to hold and own any Company real and/or personal properties in the name of the
Company;




(e)

to invest any Company funds temporarily (by way of example but not limitation)
in time deposits, short-term governmental obligations, commercial paper or other
investments;




(f)

to execute on behalf of the Company all instruments and documents, including,
without limitation, checks; drafts; notes and other negotiable instruments;
mortgages or deeds of trust; security agreements; financing statements;
documents providing for the acquisition, mortgage or disposition of the
Company's property; assignments; bills of sale; leases; partnership agreements,
operating agreements of other limited liability companies; and any other
instruments or documents necessary, in the opinions of the Managers, to the
business of the Company;




(g)

to purchase stocks, bonds and securities, including options, warrants, and to
engage in margin trading;




(h)

to employ accountants, legal counsel, managing agents or other experts to
perform services for the Company and to compensate them from Company funds;




(i)

to enter into any and all other agreements on behalf of the Company, with any
other person or entity for any purpose, in such forms as the Managers may
approve; and








5




--------------------------------------------------------------------------------







(j)

to do and perform all other acts as may be necessary or appropriate to the
conduct of the Company's business.




5.4

Restrictions on Authority.




(a)

The Managers shall not have the authority to, and covenant and agrees that they
shall not, do any of the following acts without the unanimous consent of the
Member:




(i)

cause or permit the Company to engage in any activity that is not consistent
with the purposes of the Company as set forth in Article 5.1 hereof;




(ii)

knowingly do any act in contravention of this Agreement;




(iii)

knowingly do any act which would make it impossible to carry on the ordinary
business of the Company, except as otherwise provided in this Agreement;




(iv)

possess Company property, or assign Company rights in specific property, for
other than a Company purpose;




(v)

cause the Company to voluntarily take any action that would cause a bankruptcy
of the Company.




(b)

Unless authorized to do so by this Agreement or by the Managers, no
attorney-in-fact, employee or other agent of the Company shall have any power or
authority to bind the Company in any way, to pledge its credit or to render it
liable pecuniarily for any purpose.  No Member shall have any power or authority
to bind the Company unless the Member has been authorized by the Managers to act
as an agent of the Company in accordance with the previous sentence.




5.5

Liability for Certain Acts.  The Manager shall perform their duties as Manager
in good faith, in a manner that they reasonably believe to be in the best
interests of the Company, and with such care as an ordinarily prudent person in
a like position would use under similar circumstances. Manager who so performs
the duties as Manager shall not have any liability by reason of being or having
been a Manager of the Company.  Manager does not, in any way, guarantee the
return of the Member' Capital Contributions or a profit for the Member from the
operations of the Company.  Manager shall not be liable to the Company or to any
Member for any loss or damage sustained by the Company or any Member, unless the
loss or damage shall have been the result of fraud, deceit, gross negligence,
willful misconduct, breach of this Agreement or a wrongful taking by the
Manager.




5.6

Manager and Member Have No Exclusive Duty to Company.  Manager shall not be
required to manage the Company as Managers' sole and exclusive function and they
(and any Manager and/or Member) may have other business interests and may engage
in other activities in addition to those relating to the Company.  Neither the
Company nor any Member shall have any right, by virtue of this Agreement, to
share or participate in such other investments or activities of the Managers
and/or Member or to the income or proceeds derived therefrom.  Neither the
Managers nor any Member shall incur any liability to the Company or to any of
the Member as a result of engaging in any other business or venture.




5.7

Bank Accounts.  The Manager may from time to time open bank accounts in the name
of the Company, and the Manager and/or Manager's duly authorized representatives
of the Company shall be the sole signatories thereon, unless the Manager
determine otherwise.




5.8

Indemnity of the Managers.  The Company shall indemnify the Manager and make
advances for expenses to the maximum extent permitted under the Act.





6




--------------------------------------------------------------------------------







5.9

Resignation.  Manager may resign at any time by giving written notice to the
Member of the Company.  The resignation of Manager shall take effect upon
receipt of notice thereof or at such later time as shall be specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.  The resignation of
Manager who is also a Member shall not affect the Manager's rights as a Member
and shall not constitute a withdrawal of a Member.




5.10

Vacancies.  Any vacancy occurring for any reason in the number of Managers may
be filled by the unanimous affirmative vote of the remaining Managers then in
office, provided that if there are no remaining Manager, the vacancy(ies) shall
be filled by the affirmative vote of Member holding fifty-one percent (51%)) of
the Membership Interest entitled to vote.  




5.11

Compensation. The compensation of the Manager shall be fixed from time to time
by an affirmative vote of Member holding at least fifty-one percent (51%) of the
Units entitled to vote, and Manager shall not be prevented from receiving such
salary by reason of the fact that he or she is also a Member of the Company.




5.12

Right to Rely on the Manager.  Any person or entity dealing with the Company may
rely (without duty of further inquiry) upon a certificate signed by any duly
authorized Manager as to:




a.

the identity of any Manager or any Member;




b.

the existence or nonexistence of any fact or facts which constitute a condition
precedent to acts by any authorized Manager or representative of the Manager or
which are in any other manner germane to the affairs of the Company;




c.

the persons who are authorized to execute and deliver any instrument or document
of the Company; or




d.

any act or failure to act by the Company or any other matter whatsoever
involving the Company or any Member.




ARTICLE 6




"ALLOCATIONS OF NET PROFITS AND NET LOSSES; DISTRIBUTIONS, RIGHTS




6.1

Distributions.  Available Cash shall be distributed to the Member at such time
as the Manager determines to the Member in accordance with each Member’s then
current Percentage Interest.

6.2

Tax Distributions.  

6.2.1

The Company will use its reasonable best efforts  to distribute to each Member
with respect to each Taxable Year of the Company (excluding the Taxable Year in
which the Company is being liquidated)an amount of cash equal to such Member’s
Tax Liability Amount (a “Tax Distribution”).  For this purpose, “Tax Liability
Amount” for any given Taxable Year of the Company means an amount equal to (x)
the Assumed Tax Rate multiplied by (1) the taxable income (including separately
stated items) and gain allocated to such Member for such Taxable Year of the
Company (as shown on the applicable Internal Revenue Service Form 1065 Schedule
K-1 filed by the Company), excluding partner-level taxable income adjustments
made under Code section 743(b), minus (2) the cumulative losses that have been
allocated to such Member to the extent such losses have not previously reduced
taxable income and gain pursuant to this provision, minus (y) such Member’s pro
rata share of any taxes imposed on and paid by the Company to a non-U.S.
governmental authority  





7




--------------------------------------------------------------------------------







To the extent deemed feasible by the Board of Managers, Tax Distributions shall
be made on a quarterly basis based on estimates of the Company’s income to
facilitate the Member’ ability to make quarterly estimated tax payments with
respect to their income from the Company.  At such time as the taxable income or
loss of the Company is finally determined for purposes of the filing of its
Federal income tax return for the relevant year, the Member’ will, upon request
of the Board of Managers, refund to the Company the amounts of any excess Tax
Distributions calculated in the manner provided above received by them based on
such final determination.




6.2.2

If there is insufficient cash to distribute to each Member an amount equal to
each Member’s Tax Liability Amount, the Company will make Tax Distributions
pursuant to this Section 6.2 to the Member with Tax Liability Amounts pro rata
in accordance with Member’ Tax Liability Amounts.  To the extent that the
Company does not make Tax Distributions because of insufficient cash, the
Company will use commercially reasonable efforts to obtain necessary cash and
such Tax Distributions will be made when such cash becomes available and before
any other Distribution is made.

6.2.3

All Tax Distributions will be repaid by reducing the amount of the current or
next succeeding Distribution or Distributions which would have otherwise been
made to such Member (or Holder), or if such distributions are not sufficient for
that purpose, by so reducing the proceeds of liquidation otherwise payable to
such Member (or Holder).  For all other purposes of this Agreement, each Member
(and Holder) will be treated as having received all Distributions unreduced by
the amount of such Tax Distributions.  In the event that the Company is
liquidated and a liability is asserted against the Board of Managers or any
Member (or Holder) for Tax Distributions, the Board of Managers or such Member
(or Holder), as applicable, will have the right to be reimbursed from the Member
on whose behalf such Tax Distributions were made to the extent such Member has
received cumulative Distributions in excess of what it would have received
without regard to this Section 6.

6.2.4

The Company will not, nor will it permit any of its subsidiaries to, enter into
any agreements prohibiting Tax Distributions, other than any material financing
arrangements that are approved by the Board of Managers after using its
reasonable best efforts to remove such prohibition.

6.3

Interest.  If any Economic Interest is transferred, or is increased or decreased
by reason of the admission of a new Member or otherwise, during any Fiscal Year
of the Company, subject to Section 6.4, Net Profit or Net Loss for such Fiscal
Year shall be assigned pro rata to each day in the particular period of such
Fiscal Year to which such item is attributable (i.e., the day on or during which
it is accrued or otherwise incurred) and the amount of each such item so
assigned to any such day shall be allocated to the Member or Assignee based upon
his or her respective Economic Interest at the close of such day.

However, for the purpose of accounting convenience and simplicity, the Company
shall treat a transfer of, or an increase or decrease in, an Economic Interest
which occurs at any time during a semi-monthly period (commencing with the
semi-monthly period including the date hereof) as having been consummated on the
last day of such semi-monthly period, regardless of when during such
semi-monthly period such transfer, increase, of decrease actually occurs (i.e.,
sales and dispositions made during the first fifteen (15) days of any month will
be deemed to have been made on the 15th day of the month).




Notwithstanding any provision above to the contrary, gain or loss of the Company
realized in connection with a sale or other disposition of any of the assets of
the Company shall be allocated solely to the parties owning Economic Interests
as of the date such sale or other disposition occurs.




6.4

Form of Distribution.  A Member, regardless of the nature of the Member’s
Capital Contribution, has no right to demand and receive any distribution from
the Company in any form other than money.  No Member may be compelled to accept
from the Company a distribution of any asset in kind in lieu of a proportionate
distribution of money being made to other Member and no Member may be compelled
to accept a distribution of any asset in kind.

6.5

Restriction on Distributions.  





8




--------------------------------------------------------------------------------







6.5.1

No distribution shall be made if, after giving effect to the distribution:

(i)

The Company would not be able to pay its debts as they become due in the usual
course of business; or




(ii)

The Company’s total assets would be less than the sum of its total liabilities
plus, unless this Agreement provides otherwise, the amount that would be needed,
if the Company were to be dissolved at the time of the distribution, to satisfy
any preferential rights of other Member, if any, upon dissolution that are
superior to the rights of the Member receiving the distribution.




6.5.2

The Manager may base a determination that a distribution is not prohibited on
any of the following:

()

Financial statements prepared on the basis of accounting practices and
principles that are reasonable in the circumstances;




()

A fair market valuation of the Company or its assets; or




()

Any other method that is reasonable in the circumstances.




The effect of a distribution is measured as of the date the distribution is
authorized if the payment occurs within 120 days after the date of
authorization, or the date payment is made if it occurs more than 120 days of
the date of authorization.




6.6

Obligations of Member to Report Allocations.  The Member are aware of the income
tax consequences of the allocations made by this Article 6 and hereby agree to
be bound by the provisions of this Article 6 in reporting their shares of
Company income and loss for income tax purposes.




ARTICLE 7


"TRANSFER AND ASSIGNMENT OF INTERESTS




7.1

Transfers. The Member may not sell, encumber, mortgage, hypothecate, assign,
pledge, transfer or otherwise dispose of all or any portion of its Membership
Interest without first receiving the majority vote of all Member’s shareholders
entitled to vote thereon.

ARTICLE 8"




ACCOUNTING, RECORDS, REPORTING BY MEMBER




8.1

Books and Records. The books and records of the Company shall be kept, and the
financial position and the results of its operations recorded, in accordance
with the accounting methods followed for federal income tax purposes.  The books
and records of the Company shall reflect all the Company transactions and shall
be appropriate and adequate for the Company’s business.  The Company shall
maintain at its principal office all of the following:





9




--------------------------------------------------------------------------------







(a)

A current list of the full name and last known business or residence address of
each Member and Assignee set forth in alphabetical order, together with the
Capital Contributions, Capital Account and Percentage Interest of each Member
and Assignee;

(b)

A current list of the full name and business or residence address of each
Manager;

(c)

A copy of the Articles and any and all amendments thereto together with executed
copies of any powers of attorney pursuant to which the Articles or any
amendments thereto have been executed;

(d)

Copies of the Company’s federal, state, and local income tax or information
returns and reports, if any, for the six (6) most recent taxable years;

(e)

A copy of this Agreement and any and all amendments thereto together with
executed copies of any powers of attorney pursuant to which this Agreement or
any amendments thereto have been executed;

(f)

Copies of the financial statements of the Company, if any, for the six (6) most
recent Fiscal Years; and

(g)

The Company’s books and records as they relate to the internal affairs of the
Company for at least the current and past four (4) Fiscal Years.

8.2

Delivery to Member and Inspection.

8.2.1

Upon the request of any Member for purposes reasonably related to the interest
of that Person as a Member, the Manager shall promptly deliver to the requesting
Member, at the expense of the Company, a copy of the information required to be
maintained under this Sections and a copy of this Agreement.

8.2.2

Each Member and Manager has the right, upon reasonable request for purposes
reasonably related to the interest of the Person as Member, Manager or Assignee,
to:

(i)

inspect and copy during normal business hours any of the Company records
described in Sections 8.1.1 through 8.1.7; and




(ii)

obtain from the Managers, promptly after their becoming available, a copy of the
Company’s federal, state, and local income tax or informa­tion returns for each
Fiscal Year.




8.2.3

Any request, inspection or copying by a Member or Assignee under this Section
8.2 may be made by that Person or that Person’s agent or attorney.

8.2.4

The Managers shall promptly furnish to a Member a copy of any amendment to the
Articles or this Agreement executed by a Manager pursuant to a power of attorney
from the Member.

8.3

Annual Statements.

8.3.1

The Company under guidance from the Manager shall cause an annual report to be
sent to Member not later than nintey (90) days after the close of the Company’s
Fiscal Year, which shall end on December 31st.  The report shall contain a
balance sheet as of the end of the Fiscal Year and an income statement and
statement of changes in financial position for the Fiscal Year.  Such financial
statements shall be accompanied by management discussion and analysis as well as
the report of the independent accountants engaged by the Company as well as the
certificate of a Manager that the financial statements were prepared without
audit from the books and records of the Company.





10




--------------------------------------------------------------------------------







8.3.2

The Manager shall cause to be prepared at least annually, at Company expense,
information necessary for the preparation of the Member’ federal and state
income tax returns. The Manager shall send or cause to be sent to Member within
ninety (90) days after the end of each taxable year such information as is
necessary to complete federal and state income tax or information returns.

8.3.3

The Manager shall cause to be filed at least annually with the Nevada Secretary
of State any statement required under the Act.

8.4

Financial and Other Information. The Manager shall provide such financial and
other information relating to the Company or any other Person in which the
Company owns, directly or indirectly, an equity interest, as a Member may
reasonably request. The Manager shall distribute to the Member, promptly after
the preparation or receipt thereof by the Manager, any financial or other
information relating to any Person in which the Company owns, directly or
indirectly, an equity interest, including any filings by such Person under the
Securities Exchange Act of 1934, as amended, that is received by the Company
with respect to any equity interest of the Company in such Person.

8.5

Filings. The Manager, at Company expense, shall cause the income tax returns for
the Company to be prepared and timely filed with the appropriate authorities.
The Manager, at Company expense, shall also cause to be prepared and timely
filed, with appropriate federal and state regulatory and administrative bodies,
amendments to, or restatements of, the Articles and all reports required to be
filed by the Company with those entities under the Act or other then current
applicable laws, rules, and regulations.  If a Manager required by the Act to
execute or file any document fails, after demand, to do so within a reasonable
period of time or refuses to do so, any other Manager or Member may prepare,
execute and file that document with the Nevada Secretary of State.

8.6

Bank Accounts. The Managers shall maintain the funds of the Company in one or
more separate bank accounts in the name of the Company, and shall not permit the
funds of the Company to be commingled in any fashion with the funds of any other
Person.

8.7

Accounting Decisions and Reliance on Others.  All decisions as to accounting
matters, except as otherwise specifically set forth herein, shall be made by the
Manager.  The Manager may rely upon the advice of the Company’s independent
accountants as to whether such decisions are in accordance with accounting
methods followed for federal income tax purposes.

8.8

Tax Matters for the Company Handled by Manager.  The Manager shall from time to
time cause the Company to make such tax elections as they deem to be in the best
interests of the Company and the Member.  The Manager or their designated Agent
shall represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
judicial and administrative proceedings, and shall expend the Company funds for
professional services and costs associated therewith.  The Manager shall oversee
the Company’s tax affairs in the overall best interests of the Company.




ARTICLE 9




DISSOLUTION AND WINDING UP

9.1

Dissolution.  The Company shall be dissolved, its assets shall be disposed of,
and its affairs wound up on the first to occur of the following:

9.1.1

The happening of any event of dissolution specified in the Articles;

9.1.2

The entry of a decree of judicial dissolution pursuant to the Nevada Limited
Liability Company Act;





11




--------------------------------------------------------------------------------







9.1.3

A decision made by the Manager, in their reasonable discretion, and approved by
the affirmative vote of the Shareholders of the Member so entitled to vote
thereon, to dissolve the Company because the Manager have determined in good
faith that changes in any applicable law or regulation would have a material
adverse effect on the continuation of the Company .

9.2

Certificate of Dissolution.  As soon as possible following the occurrence of any
of the events specified in Section 9.1, the Manager who has not wrongfully
dissolved the Company or, if none, the Member, shall execute a Certificate of
Dissolution in such form as shall be prescribed by the Nevada Secretary of State
and file the Certificate as required by the Act.

9.3

Winding Up.  Upon the occurrence of any event specified in Section 9.1, the
Company shall continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its
creditors.  The Manager who has not wrongfully dissolved the Company or, if
none, the Member, shall be responsible for overseeing the winding up and
liquidation of Company, shall take full account of the liabilities of Company
and assets, shall either cause its assets to be sold or distributed, and if sold
as promptly as is consistent with obtaining the fair market value thereof, shall
cause the proceeds therefrom, to the extent sufficient therefore, to be applied
and distributed as provided in Section 6.1.  The Persons winding up the affairs
of the Company shall give written notice of the commencement of winding up by
mail to all known creditors and claimants whose addresses appear on the records
of the Company.  

9.4

Distributions.  Immediately upon the occurrence of an Event of Dissolution, the
all assets held by the Company shall be returned, by operation of law, to the
Member pursuant to Section 9.5.







9.5

Order of Payment Upon Dissolution.

(a)

After determining that all known debts and liabilities of the Company,
including, without limitation, debts and liabilities to Member who are creditors
of the Company, have been paid or adequately provided for, the remaining assets
shall be distributed to the Member in accordance with Section 6.1.  Such
liquidating distributions shall be made by the end of the Company’s taxable year
in which the Company is liquidated, or, if later, within ninety (90) days after
the date of such liquidation.

(b)

The payment of a debt or liability, whether the whereabouts of the creditor is
known or unknown, has been adequately provided for if the payment has been
provided for by either of the following means:  

(i)

Payment thereof has been assumed or guaranteed in good faith by one or more
financially responsible persons or by the United States government or any agency
thereof, and the provision, including the financial responsibility of the
Person, was determined in good faith and with reasonable care by the Member or
Managers to be adequate at the time of any distribution of the assets pursuant
to this Section.  




(ii)

The amount of the debt or liability has been deposited as with the Company or as
otherwise provided in the Nevada Limited Liability Company Act.  




This Section 9.5.2 shall not prescribe the exclusive means of making adequate
provision for debts and liabilities.




9.6

Certificate of Cancellation.  The Managers or Member who filed the Certificate
of Dissolution shall cause to be filed in the office of, and on a form
prescribed by, the Nevada Secretary of State, a Certificate of Cancellation of
the Articles upon the completion of the winding up of the affairs of the
Company.





12




--------------------------------------------------------------------------------







9.7

No Action for Dissolution.  Except as expressly permitted in this Agreement, a
Member shall not take any voluntary action that directly causes a Dissolution
Event.  The Member acknowledges that irreparable damage would be done to the
goodwill and reputation of the Company if any Member should bring an action in
court to dissolve the Company under circumstances where dissolution is not
required by Section 9.1.   Damages for breach of this Section 9.7 shall be
monetary damages only (and not specific performance), and the damages may be
offset against distributions by the Company to which such Member would otherwise
be entitled.

ARTICLE 10

"

INDEMNIFICATION AND INSURANCE




10.1

Indemnification of Agents.  The Company shall defend and indemnify any Member or
Manager and may indemnify any other Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding by reason of the fact that he or she is or was a Member,
Manager, officer, employee or other agent of the Company or that, being or
having been such a Member, Manager, officer, employee or agent, he or she is or
was serving at the request of the Company as a manager, director, officer,
employee or other agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise (all such persons being
referred to hereinafter as an “agent”), to the fullest extent permitted by
applicable law in effect on the date hereof and to such greater extent as
applicable law may hereafter from time to time permit.  The Managers shall be
authorized, on behalf of the Company, to enter into indemnity agreements from
time to time with any Person entitled to be indemnified by the Company
hereunder, upon such terms and conditions as the Managers deem appropriate in
their business judgment.

10.2

Insurance.  The Company shall have the power to purchase and maintain insurance
on behalf of any Person who is or was an agent of the Company against any
liability asserted against such Person and incurred by such Person in any such
capacity, or arising out of such Person’s status as an agent, whether or not the
Company would have the power to indemnify such Person against such liability
under the provisions of Section 10.1 or under applicable law.

ARTICLE 11




MISCELLANEOUS

11.1

Complete Agreement.  This Agreement and the Articles constitute the complete and
exclusive statement of agreement among the Member and Managers with respect to
the subject matter herein and therein and replace and supersede all prior
written and oral agreements or statements by and among the Member and Managers
or any of them.  No representation, statement, condition or warranty not
contained in this Agreement or the Articles will be binding on the Member or
Managers or have any force or effect whatsoever.  To the extent that any
provision of the Articles conflict with any provision of this Agreement, the
Articles shall control.

11.2

Binding Effect.  Subject to the provisions of this Agreement relating to
transferability, this Agreement will be binding upon and inure to the benefit of
the Member, and their respective successors and assigns.

11.3

Parties in Interest.  Except as expressly provided in the Act, nothing in this
Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Member and Managers and their respective
successors and assigns nor shall anything in this Agreement relieve or discharge
the obligation or liability of any third person to any party to this Agreement,
nor shall any provision give any third person any right of subrogation or action
over or against any party to this Agreement.





13




--------------------------------------------------------------------------------







11.4

Pronouns; Statutory References.  All pronouns and all variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the context in which they are used may require.  Any reference to the Code, the
Regulations, the Act, Corporations Code or other statutes or laws will include
all amendments, modifications, or replacements of the specific sections and
provisions concerned.

11.5

Headings.  All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.

11.6

Interpretation.  In the event any claim is made by any Member relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular Member or their counsel.

11.7

References to this Agreement.  Numbered or lettered articles, sections and
subsections herein contained refer to articles, sections and subsections of this
Agreement unless otherwise expressly stated.

11.8

Jurisdiction.  Each Member hereby consents to the exclusive jurisdiction of the
state and federal courts sitting in Nevada in any action on a claim arising out
of, under or in connection with this Agreement or the transactions contemplated
by this Agreement, provided such claim is not required to be arbitrated pursuant
to Section 11.10.  Each Member further agrees that personal jurisdiction over
him or her may be effected by service of process by registered or certified mail
addressed as provided in Section 11.15 of this Agreement, and that when so made
shall be as if served upon him or her personally within the State of Nevada.

11.9

Severability.  If any provision of this Agreement or the application of such
provision to any person or circumstance shall be held invalid, the remainder of
this Agreement or the application of such provision to persons or circumstances
other than those to which it is held invalid shall not be affected thereby.

11.10

Additional Documents and Acts.  Each Member agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated hereby.

11.11

Notices.  Any notice to be given or to be served upon the Company or any party
hereto in connection with this Agreement must be in writing (which may include
facsimile) and will be deemed to have been given and received when delivered to
the address specified by the party to receive the notice.  Such notices will be
given to a Member or Managers at the address specified in Exhibit A hereto.  Any
party may, at any time by giving five (5) days’ prior written notice to the
other parties, designate any other address in substitution of the foregoing
address to which such notice will be given.

11.12

Amendments.  All amendments to this Agreement will be in writing and will not be
effective unless approved pursuant to Section 5.7; provided, however, that any
such amendment that disproportionately disadvantages one Member relative to
another Member will not be effective without the written concurrence of such
disadvantaged Member.  Amendments to Exhibit A  following any new issuance,
redemption, repurchase, reallocation or Transfer of Units in accordance with
this Agreement may be made by the Board of Managers  without the consent of or
execution by the Member

11.13

Reliance on Authority of Person Signing Agreement.  If a Member is not a natural
person, neither the Company nor any Member will () be required to determine the
authority of the individual signing this Agreement to make any commitment or
undertaking on behalf of such entity or to determine any fact or circumstance
bearing upon the existence of the authority of such individual or () be
responsible for the application or distribution of proceeds paid or credited to
individuals signing this Agreement on behalf of such entity.

11.14

No Interest in Company Property; Waiver of Action for Partition.  No Member or
Assignee has any interest in specific property of the Company other than the
property identified in 11.1 above.  Without limiting the foregoing, each Member
and Assignee irrevocably waives during the term of the Company any right that he
or she may have to maintain any action for partition with respect to the
property of the Company





14




--------------------------------------------------------------------------------







11.15

Time is of the Essence.  All dates and times in this Agreement are of the
essence.

11.16

Remedies Cumulative.  The remedies under this Agreement are cumulative and shall
not exclude any other remedies to which any person may be lawfully entitled.

CERTIFICATION




IN WITNESS WHEREOF, the parties have executed, or caused this Operating
Agreement of ecoMates, LLC, a Nevada Limited Liability Company, to be executed
by signing below. The undersigned represents to the Company that the Undersigned
has read and understands the terms and conditions as set forth in this Agreement
and agrees to be bound by such terms and conditions.  It is expressly agreed
that the parties may execute this Signature Page to the Operating Agreement in
counter parts and via facsimile signature and such facsimile signature pages
shall be treated as originals for all purposes.




MEMBER

Ethos Environmental, Inc.










Dated: April 15, 2009

/s/ Corey Scholssmann           

By: Corey Schlossmann

Its: Chief Executive Officer








15


